Citation Nr: 1703519	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  05-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) from May 21, 2004.

2.  Entitlement to TDIU for the period prior to May 21, 2004. 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to September 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating action of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri. By this rating action, the RO, in pertinent part, denied entitlement to TDIU.  The Veteran appealed the RO's adverse determination to the Board. 

In September 2007, the Veteran testified before the undersigned at the above-cited RO.  A copy of the hearing transcript of this proceeding is associated with the electronic record. 

In a July 2014 rating action, the RO effectuated an April 2012 Board decision granting service connection for a bladder disability; an initial 40 percent disabling rating was assigned, effective May 21, 2004--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran was informed of the RO's decision that same month.  In August 2014, VA received a written argument, prepared by the Veteran's attorney, wherein he indicated that the Veteran was filing a "Notice of Disagreement regarding the rating decision of July 7, 2014 for Individual Unemployability."  (See Veteran's attorney written argument to VA, received by the RO in August 2014).  As the claim of entitlement to TDIU is currently the subject of the instant appeal, the RO sought clarification from the Veteran's attorney as to the intent of his August 2014 statement in a June 2016 letter.  In a July 2016 letter to the RO, the Veteran's attorney indicated that his August 2014 written argument was submitted in conjunction with the Veteran's current appeal of entitlement to TDIU.  Thus, the Board will not construe the Veteran's attorney's August 2014 statement as an NOD to the initial 40 percent rating (currently rated as 60 percent disabling) assigned to the service-connected bladder disability.  

In April 2016, the Board remanded the claim for additional development; specifically, to schedule the Veteran for appropriate VA examination(s) to determine the effects of his service-connected urological disabilities (bladder obstruction and pyelonephritis and status-post right ureterocele surgery); orthopedic disabilities (low back and left knee disabilities); and, neurological disabilities (radiculopathy of the right and left lower extremities) on his employability.  VA examinations were performed in June 2016, and copies of these reports have been associated with the record.  (See June 2016 VA Kidney, Back, Male Reproductive, Urinary Tract and Knee and Lower Disability Benefits Questionnaires (DBQs)).  The appeal has returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU for the period prior to May 21, 2004 is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  VA received the Veteran's claim for TDIU on May 23, 2003. 

2.  The Veteran's service-connected disabilities include (i) bladder outlet obstruction (rated as 40 percent disabling from May 21, 2014 to June 23, 2016, and 60 percent thereafter; (ii) lumbar strain (rated as 40 percent disabling); (iii) recurrent pyelonephritis with right ureterocele (evaluated as 10 percent disabling); (iv) left knee disability (evaluated as 10 percent disabling); (v) right lower extremity radiculopathy (evaluated as 10 percent disabling); and, (vi) left lower extremity radiculopathy (evaluated as 10 percent disabling).  The combined rating for the service-connected disabilities, as pertinent herein, is 50 percent from March 31, 1993 to May 20, 2004; 70 percent from May 21, 2004 to August 1, 2004; 80 percent from August 2, 2004 to June 22, 2016 (with consideration of the bilateral factor); and, 90 percent from June 23, 2016 (with consideration of the bilateral factor).  

3.  The Veteran has a marginal education, his previous work experience primarily involved masonry and as a dispatcher; and, he last worked for three (3) weeks from 1991 to 1992.  His service-connected disabilities, notably his bladder obstruction and left knee, spine and neurological disabilities of the lower extremities, are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience since May 21, 2004.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the schedular criteria for a TDIU rating have been met for the period from May 21, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Given the favorable outcome detailed below for the claim of entitlement to TDIU from May 21, 2004 and a remand of the claim prior to that date, an assessment of VA's duties under the VCAA is not necessary in regard to the Veteran's claim of entitlement to TDIU.  

The Veteran seeks entitlement to TDIU.  After a brief discussion of the laws and regulations governing TDIU claims, the Board will address the merits of the claim.

A TDIU rating may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities include the following:  i) bladder outlet obstruction (rated as 40 percent disabling from May 21, 2014 to June 23, 2016, and 60 percent therefrom; (ii) lumbar strain (rated as 40 percent disabling); (iii) recurrent pyelonephritis with right ureterocele (evaluated as 10 percent disabling); (iv) left knee disability (evaluated as 10 percent disabling); (v) right lower extremity radiculopathy (evaluated as 10 percent disabling); and, (vi) left lower extremity radiculopathy (evaluated as 10 percent disabling).  The combined rating for the service-connected disabilities is 50 percent from March 31, 1993 to May 20, 2004; 70 percent from May 21, 2004 to August 1, 2004; 80 percent from August 2, 2004 to June 22, 2016 (with consideration of the bilateral factor); and, 90 percent from June 23, 2016 (with consideration of the bilateral factor).  

VA received the Veteran's claim for TDIU on May 23, 2003.  (See Veteran's attorney's written argument to VA).  Prior to May 21, 2004, the Veteran had one (1) service-connected disability rating at 40 percent (lumbar spine), and his combined service connected disability rating was only 50 percent.  For the period from May 21, 2004, his combined service-connected disabilities was, at a minimum, 70 percent.  Thus, the criteria for consideration of a schedular TDIU have only been met for the period from May 21, 2004.  38 C.F.R. § 4.16(a).  Having determined that the Veteran meets the percentage threshold requirements for a TDIU for the period from May 21, 2004, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities during that period.  For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, notably his bladder outlet obstruction and left knee, spine, and neurological disabilities of the lower extremities, have rendered him unable to secure and follow a substantially gainful occupation for the period from May 21, 2004. 

There are several VA opinions of record that address the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment during the period in question.  

A November 2011 VA examiner concluded that the Veteran's bladder and urethra condition had impacted his ability to work both in a physical and sedentary capacity because everything he did was interrupted by the need for frequent urination.  The VA examiner also found the symptoms associated with the Veteran's peripheral nerve conditions (i.e., right and left lower extremity radiculopathy, each evaluated as 10 percent disabling), such as constant (italics added for emphasis) pain of moderate to severe intensity in the right lower extremity; numbness in both lower extremities involving the bilateral forefoot; and, balance problems, had rendered him unable to perform physical employment that required prolonged walking or climbing or carrying heavy objects and prohibited him from operating a motorized vehicle.  The VA examiner determined that the Veteran's peripheral nerve conditions would not have an impact on his ability to secure sedentary employment.  

With respect to the service-connected left knee disability, during the November 2011 VA examination, the Veteran maintained that he experienced [left knee] flare-ups that made it difficult for him to descend stairs and perform any kind of prolonged weight bearing.  The November 2011 VA examiner concluded that the Veteran's [left] knee condition had impacted his ability to work because he could not stand or walk for very long periods of time, ascend or descend stairs easily, or lift or carry heavy loads.  In addition, according to the November 2011 VA examiner, sedentary employment would be limited by the Veteran's inability to sit for long periods of time due to knee stiffness and that "he would require frequent breaks to stretch."  (See November 2011 VA examination report)
VA examinations of the Veteran's genitourinary and renal systems; spine; knees; and nerves of the lower extremities were performed by a Doctor of Osteopathy (DO) in July 2014.  (See July 2014 VA Bladder, Kidney, Spine, and Knee examination reports).  These examination reports collectively reveal that the Veteran's urinary obstruction required absorbent materials which must be changed less than twice a day; that there was an absence of symptoms of chronic pyelonephritis; that he exhibited 90 and 30 degrees of lumbar spine flexion and extension, respectively, without painful motion and any evidence of neurological deficits of the lower extremities and/or radiculopathy; and, that he had left knee flexion and extension to 140 and zero degrees, respectively, without painful motion or instability and only mild arthritis.  Id.  As to whether the Veteran's service-connected disabilities alone or together had rendered him unable to secure or follow a substantially gainful occupation at any point since May 2003, the VA DO opined, "There is no clinical evidence of unemployability due to service connected conditions that are all stable."  Id. at page (pg.) 13. 

Other VA opinions include those rendered during June 2016 VA Kidney; Urinary Track; Back; Knee and Leg examinations.  These examinations were performed by the same VA physician and collectively revealed that the Veteran's chronic pyelonephritis had remained the same since the July 2014 VA examination (i.e., an absence of symptoms); that his urinary obstruction had worsened and required him to wear absorbent materials which must be changed four (4) times a day with daytime voiding at an interval less than one (1) hour and nighttime awakening to void three (3) to four (4) times; that he had 60 and 30 degrees of lumbar spine flexion and extension, respectively, with painful motion that caused functional loss and evidence of mild radiculopathy in both lower extremities; and, that he had left knee flexion and extension to 130 and zero degrees, respectively with painful motion that caused functional loss but without evidence of instability.  Id.  As to whether the Veteran's service-connected disabilities alone or together had rendered him unable to secure or follow a substantially gainful occupation, the VA physician opined that the service-connected chronic pyelonephritis and urinary tract conditions did not impact his ability to work.  Regarding the Veteran's service-connected low back and associated radiculopathy of the bilateral lower extremities and left knee disability, the VA physician opined that as a result of these disabilities, the Veteran would not be able to work in an occupation that required lifting, carrying, bending at the waist, running, walking, ascending and descending stairs and hills, and getting in and exiting high vehicles.  (See June 2016 Kidney, Bladder, Back and Knee and Lower Leg DBQs). 

Considering all evidence of record, the Board finds that it is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his service-connected disabilities.  The Board briefly notes that VA examination reports have presented medical opinions indicating that certain individual and partial combinations of the Veteran's service-connected disabilities have not rendered him unemployable.  The Board finds, however, that the sum of the Veteran's service-connected disabilities, all in combination, present a broad and varied disability picture that does not appear consistent with effective occupational functioning in occupational tasks of comparable physical nature.  The Board has considered whether the Veteran may be able to perform sedentary occupational tasks, but finds no indication that he has the education or work experience to qualify him for any sedentary occupations.  His education has been described as "marginal" in Social Security Administration records, which cannot reasonably be found to have trained him for an office position. 

There is likewise nothing in the record to indicate that he has other skills (computer competency/conversational) adaptable to jobs in information technology, telephone sales/consultation, or other such forms of employment.  Furthermore, according to the November 2011 VA examiner, the Veteran's ability to maintain sedentary employment would be limited by his left knee and bladder disabilities because of his inability to sit for long periods of time due to knee stiffness and that "he would require frequent breaks to stretch" and frequent need to urinate.  (See November 2011 VA examination report).  The November 2011 VA physician's opinion is supported by the June 2016 Bladder Disability Benefits Questionnaire reflecting that the Veteran's bladder obstruction had increased in severity, which, in turn, was the catalyst of an increase in the rating of this disability from 40 to 60 percent in an August 2016 rating action.  

Overall, based on a review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran is precluded, by reason of his service-connected disabilities, notably his left knee, spine, bladder obstruction, and neurological disabilities of the lower extremities, from obtaining and maintaining gainful employment consistent with his education and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  In resolving all reasonable doubt in favor of the Veteran, entitlement to a TDIU rating is warranted for the period from May 21, 2004.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To that extent, this appeal is granted.


ORDER

A TDIU from May 21, 2004, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The record suggests that the Veteran may have been unable to sustain gainful employment prior to May 21, 2004.  As noted above, the Veteran's combined service-connected disability rating did not meet the minimal combined rating required for consideration of an schedular TDIU prior to May 21, 2004, under 38 C.F.R. § 4.16(a).  Nevertheless, it is VA's policy to grant a TDIU in all cases where service-connected disability causes unemployability regardless of the percentage evaluations.  See 38 C.F.R. § 4.16(b).  Accordingly, the RO should submit the claim of entitlement to TDIU for the period prior to May 21, 2004 to VA's Director of Compensation Service for extraschedular adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the issue of entitlement to TDIU for the period prior to May 21, 2004 is REMANDED to the RO for the following action:

1.  Submit the claim for entitlement to a TDIU prior to May 21, 2004, to the Director, Compensation Service, for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b).  A copy of the referral, and any reply, to include the Director's decision, should be included in the Veteran's Veterans Benefits Management System (VMBS) electronic record. 
   
2.  Thereafter, review the electronic record and readjudicate the Veteran's claim of entitlement to TDIU for the period prior to May 21, 2004.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


